whistleblower 11099-13w petitioner v commissioner of internal revenue respondent docket no 11099-13w filed date whistleblower petitioned for review of the irs’ decision not to make an award to him for information that purportedly led to the collection of unpaid taxes and other_amounts he moved to compel production of documents r objects principally on grounds of relevance held r’s claim of lack of relevance pre- sents an unsettled question of law as to when the irs pro- ceeds on the basis of information provided by a whistleblower see sec_7623 sec_301_7623-2 proced admin regs held further the court will not in the context of this discovery dispute decide a question of law if r is interested in a pretrial ruling on matters of law his proper course of action under our rules would be to file a motion for summary_judgment held further r has failed to carry his burden of showing that the documents need not be produced held further we will grant the motion henry s lovejoy usman mohammad bryan c skarlatos and brian c wille for petitioner navid mehrjou and marianna lvovsky for respondent opinion halpern judge this is a case brought under sec_7623 sec_1 appealing respondent’s determination not to except as otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure whistleblower 11099-13w v commissioner make an award to petitioner for information provided by him and leading to the recovery_of unpaid taxes and other_amounts a so-called whistleblower award petitioner has moved motion respondent has responded to the motion response and objects to our granting it we will grant the motion to compel production of documents discovery dispute background the motion reflects the continuation of a discovery dispute that we addressed by order dated date sept order in which we granted petitioner’s previous motion to compel production of documents and ordered respondent to produce the requested documents in response to the sept order respondent did produce certain documents the motion prays that we compel respondent to produce information document requests idrs and responses with- out distinction requested idrs that petitioner believes respondent should have produced pursuant to the sept order respondent’s principal ground for objecting to produc- tion of the requested idrs is relevance petitioner’s whistleblower claim in 20l year petitioner filed a whistleblower claim with the internal_revenue_service irs in which he informed the irs of a tax_evasion scheme tes carried out by a target_corporation and its affiliates target the tes as described by petitioner involved target’s engaging in an inventory pur- chasing scheme that on account of target’s use of a last-in_first-out lifo_method of accounting for inventory allowed it to artificially inflate its cost_of_goods_sold for tax purposes petitioner claims that target used the tes to defer income taxes indefinitely he claims that he was employed by a cor- respondent had objected to petitioner’s previous motion on the grounds that the scope of our review under sec_7623 should be limited to the administrative record and that the information that petitioner sought was outside of that record and therefore irrelevant we granted petitioner’s previous motion relying in part on whistleblower one 10683-13w v com- missioner 145_tc_204 in which we held that the com- missioner cannot unilaterally decide what constitutes an administrative record united_states tax_court reports poration corporation x affiliated with target that traded commodities that were integral to the purchasing scheme that he had described the parties agree that petitioner identified an issue previously unknown to respondent and that respondent subsequently investigated target’s use of the tes respondent’s position however is that he did not use petitioner’s information to make any adjustments to target’s tax returns he states that his agents added the tes to their examination of target’s tax returns for two of its taxable years year sec_1 and respectively but that because they were unable to discover anything to substantiate petitioner’s claim that the tes violated federal tax law he made no adjustments and collected no proceeds on account of peti- tioner’s information he does admit to making other adjust- ments to target’s returns for year sec_1 and which apparently resulted in the collection of additional taxes from target petitioner believes that before the end of year because of the information he provided to the irs target stopped using the tes which increased its year tax bill and would increase its tax bills for subsequent years petitioner identi- fies inventory-related adjustments of dollar_figure million and dollar_figure million that respondent made to petitioner’s year and year reported income_tax respectively and that petitioner claims are in the very area-lifo valuation-that had been the subject of petitioner’s whistleblower claim finally petitioner claims that in year target announced its abandonment of the use of lifo altogether that according to petitioner increased its tax bill by at least dollar_figure billion for subsequent years petitioner believes that he is entitled to an award because it was his information that caused target to pay and the irs to collect additional tax petitioner has sought discovery to show that it was his information that led both to an immediate increase in tax collected from target and to larger future tax bills for target because of its changed behavior by the sept order we required respondent to produce documents relating to the three inventory-related adjustments for year sec_1 and that petitioner had identified documents that might indicate that there were more tes-related adjustments of which petitioner was unaware documents mentioned in other documents that appear to relate to adjustments or to the whistleblower investigation and documents that petitioner believed would whistleblower 11099-13w v commissioner help him compute the amount of additional tax target paid as a result of stopping its use of the tes as well as all non- produced documents created by the irs and related to peti- tioner’s whistleblower claim along with all nonproduced documents received by the irs from target as a result of his claim respondent’s production of documents respondent did produce in response to the sept order documents that petitioner characterizes as showing that far from the limited investigation of the tes that respondent originally claimed had occurred the irs had conducted a broad and far-ranging investigation of target’s inventory pur- chasing practices which resulted in dozens of idrs issued by multiple irs practice groups over many years that inves- tigation petitioner reiterates resulted in radical changes to target’s inventory practices and in numerous adjustments to target’s reported tax all of which resulted in respondent’s collecting additional federal tax from target on date petitioner wrote to respondent notifying him of the deficits that petitioner perceived in respondent’s compliance with the sept order and identi- fying certain idrs including responses that he believes respondent should have produced respondent did not rectify petitioner’s perceived faults in respondent’s production the motion followed and petitioner prays that we require respondent to produce the requested idrs of the requested idrs are idrs and responses identi- fied in petitioner’s date letter to respondent that relate to corporation x’s inventory procurement prac- tices its organizational structure its hedging and related activities undertaken petitioner claims to minimize the financial risks associated with target’s purchases to imple- ment the tes and its compensation practices as some evi- dence of whether corporation x’s purchases were tax moti- vated an additional of the requested idrs are idrs and responses that petitioner did not identify in his date letter to respondent but the existence of which respondent had disclosed to petitioner in a log produced in response to the sept order petitioner identifies those idrs as addressing target’s use of corporation x to carry out united_states tax_court reports the tes eg concerning hedging_transactions commodities trading and procurement derivatives reconciliation training programs and employees’ performance and compensation finally petitioner specifies three idrs identified in the date letter and not relating to corporation x that prompted respondent to issue two idrs that respondent did produce and that sought information on target’s cost_of_goods_sold calculations for the two years prior to year peti- tioner argues that if the resulting idrs were deemed rel- evant by respondent then the three causal idrs should be produced as well the response target and in the response respondent does not contradict petitioner’s representations about the scope of his examination of target respondent concedes the documents he demands may well illuminate various portions of the audit respondent insists however that the idrs petitioner requested deal not with the tes but with other issues that were part of the irs’ examination of its subsidiaries-primarily transfer_pricing issues between target and its subsidiaries he also objects to producing four idrs that were identified in petitioner’s date letter to him on the ground that petitioner had not sought those idrs in formal discovery as to the idrs not identified in that letter he notes in a footnote to the response that petitioner did not informally seek to resolve respondent’s objection to producing them and that the motion is the first time that he learned that petitioner considered them relevant in support of his relevance objection respondent states with respect to the requested idrs s uch documents are not relevant nor are such documents reasonably calculated to lead to the discovery of admissible evidence with respect to information respondent collecting proceeds based on petitioner’s informa- tion or respondent’s consideration and evaluation of peti- tioner’s whistleblower claim respondent’s use of the petitioner’s whistleblower 11099-13w v commissioner i sec_7623 whistleblower awards discussion sec_7623 provides for awards to those individuals ie whistleblowers who provide information to the government about third parties who are underpaying their tax specifi- cally sec_7623 provides if the secretary proceeds with any administrative or judicial action based on information brought to the secretary’s attention by an indi- vidual such individual shall receive as an award at least percent but not more than percent of the collected_proceeds resulting from the action including any related actions or from any settlement in response to such action ii relevance as pointed out in professor mccormick’s treatise on evi- dence there are two components to relevant evidence materiality and probative value mccormick on evidence sec_185 pincite 7th ed materiality concerns the fit between the evidence and the case it looks to the relation between the propositions that the evidence is offered to prove and the issues in the case if the evidence is offered to help prove a proposition that is not a matter in issue the evidence is immaterial what is in issue that is within the range of the litigated controversy is determined mainly by the pleadings read in the light of the rules of pleading and controlled by the substantive law the second aspect of relevance is probative value the tendency of evi- dence to establish the proposition that it is offered to prove id pincite rule of the federal rules of evidence incorporates the twin concepts of materiality and probative value id pincite under that rule evidence is relevant if a it has any tend- ency to make a fact more or less probable than it would be without the evidence and b the fact is of consequence in determining the action fed r evid the rule thus replaces the term material with the equivalent expression fact that is of consequence to the determin ation of the action see id subdiv b a fact that is ‘of consequence’ is material mccormick supra sec_185 pincite united_states tax_court reports rule governs discovery and paragraph b thereof pro- vides that the scope of discovery is any matter not privi- leged and which is relevant to the subject matter involved in the pending case the paragraph further provides it is not ground for objection that the information or response sought will be inadmissible at the trial if that information or response appears reasonably calculated to lead to discovery of admissible evidence iii respondent’s argument respondent does not in the response make clear which of the requested idrs are irrelevant because they are not mate- rial and which are irrelevant because they lack probative value or which are irrelevant for both reasons indeed respondent does not distinguish those two components of rel- evant evidence nevertheless it is clear that respondent would have us deny the motion on the ground that none of the requested idrs contradict or would lead to discovery of admissible evidence that would contradict his claim that he did not proceed on the basis of petitioner’s information to make any adjustment in target’s tax respondent does not deny that on the basis of petitioner’s information he added the tes to his examination of target for year sec_1 and nor does he deny that he made adjustments to target’s income for those two years what he does deny is that he proceeded on the basis of petitioner’s information about the tes to make those adjustments or to make any other adjustments implicitly he is making an argument about the meaning of the term proceeds based on in sec_7623 by emphasizing that he made no adjustments on petitioner’s issue he implies that the secretary proceeds with an the term relevant has a different meaning-and narrower scope- under fed r evid than it does under rule b our discovery rule adopted in and based on fed r civ p b see rule note 60_tc_1098 adoption of rule b cf eg 303_frd_109 d d c scope of fed r civ p b charles alan wright et al federal practice and procedure sec pincite 3d ed similar rule b permits discovery of non-privileged matters relevant to the subject matter involved in the pending case we assume that respondent’s relevancy objection to the re- quested idrs is made on the basis of the narrower fed r evid defi- nition of the term requiring probative value and materiality whistleblower 11099-13w v commissioner administrative adjustment based on a whistleblower’s information only when the adjustment redresses the specific errors in tax reporting alleged by the whistleblower although he fails to refer to either respondent’s implicit argument about the meaning of the term proceeds based on may have some purchase in the wording of sec_7623 and of an implementing regulation as will be discussed below on the basis of his implicit claim about that meaning we assume respondent’s argument is that he has no authority to make a whistleblower award to petitioner and because petitioner does not contradict respondent’s claim that he made no adjustments on petitioner’s issue the requested idrs are beside the point and therefore not mate- rial we will discuss below whether the interpretative question that respondent’s relevance objection raises is appropriately before the court in this discovery dispute since we conclude that it is not we will determine whether respondent has appropriately objected to production of the disputed idrs on other grounds viz the irrelevance of the requested idrs because they are not probative of any consequential fact iv petitioner’s argument to petitioner it does not matter that respondent did not act to shut down the tes on the basis of his information to petitioner it is a sufficient justification for an award that the investigation respondent undertook on the basis of his information put target on notice that the tes was under scrutiny by the irs that he believes caused target to abandon elements of the tes which almost immediately resulted in its paying more tax and eventually to abandon lifo which resulted in billions of dollars in increased tax collections moreover petitioner believes that respondent derived leads from the investigation that he undertook on the basis of petitioner’s information and that those leads led to respondent’s making adjustments for year sec_1 and to target’s reported income that are attributable to his information in contradistinction to respondent’s apparent view that an award under sec_7623 requires identification of an adjustment to a target’s tax that redresses the specific error sec_147 united_states tax_court reports in tax reporting alleged by the whistleblower petitioner apparently believes that merely showing a causal relation- ship is sufficient in other words one thing led to another v analysis a respondent’s implicit legal argument sec_301_7623-1 proced admin regs defines terms used in sec_7623 and in the regulations interpreting it in pertinent part sec_7623 provides authority for an award to a whistleblower if the secretary proceeds with a collection action that is based on information brought to his attention by a whistleblower sec_301 b proced admin regs addresses when the irs shall be deemed to proceed on the basis of information pro- vided by a whistleblower in pertinent part the regulation provides t he irs proceeds based on information provided by a whistleblower when the information provided substantially contributes to an action against a person identified by the whistleblower for example the irs proceeds based on the information provided when the irs initiates a new action expands the scope of an ongoing action or continues to pursue an ongoing action that the irs would not have initiated expanded the scope of or continued to pursue but for the information provided the irs does not proceed based on information when the irs analyzes the information provided or investigates a matter raised by the information provided four examples follow that statement of the general_rule example involves a whistleblower-prompted investigation of a taxpayer during the course of which the irs obtains through idrs and summonses facts that are unrelated to the activities described in the information provided by the whistleblower on the basis of those additional facts the irs expands the scope of its investigation of the taxpayer in part the example concludes that the portions of the irs’ pursuant to sec_301_7623-1 proced admin regs the section is effective on date and applies to information submitted on or after that date and to claims for award that are open on that date the determination that petitioner appeals from is dated date the pe- tition was filed on date we assume for purposes of the following discussion that petitioner’s claim for an award is open so long as it is sub judice notwithstanding that the parties have not addressed the issue of whether the regulation applies whistleblower 11099-13w v commissioner investigation relating to the additional facts obtained through the issuance of idrs and summonses are not actions with which the irs proceeds on the basis of information pro- vided by the whistleblower because the information provided did not substantially contribute to the irs’ administrative action based on the information provided by the whistle- blower sec_301_7623-2 example proced admin regs we need not at this point in the case address the merits of respondent’s lack-of-authority argument which respondent has not fully developed petitioner’s case grounded on the legal theory that the irs collected_proceeds from target on the basis of petitioner’s information about the tes is well pleaded it is not obviously contradicted by sec_7623 the validity of sec_301_7623-1 proced admin regs has not been tested nor does respondent argue that it applies the proper interpretation of sec_7623 is something that the court may decide in due course during these proceedings upon argument or briefing by the parties if respondent is interested in a pretrial ruling from the court on matters of law then his proper course of action under our rules would be to file a motion for summary_judgment under rule see hosp corp of am v commissioner tcmemo_1994_100 wl at respondent has not convinced us that the requested idrs are not material and for that reason not discoverable b further relevance objection nor has respondent convinced us that the requested idrs are not probative of or would not lead to admissible evidence with respect to petitioner’s theory of the case undoubtedly if we understand it correctly petitioner’s interpretation of the term proceeds based on is broad ie that the secretary proceeds on a whistleblower’s information if there is merely a causal relationship between the whistleblower’s informa- tion and the secretary’s collection of additional tax whether that additional tax is collected on the basis of adjustments to a taxpayer’s reported tax or on changes in the taxpayer’s behavior in reporting its tax sec_7623 may not support that broad interpretation but in a discovery dis- pute once the discovering party makes some minimal showing of the relevance of the information or response united_states tax_court reports sought to the subject matter involved in the pending case the party opposing the production of information has the bur- den of establishing that the documents sought by the other party are not relevant or otherwise not discoverable see eg 143_tc_183 respondent has failed to carry his burden of showing that the requested idrs are not discoverable c other arguments respondent’s principal objection to the motion is as we have discussed relevance he also objects to producing four of the requested idrs on the ground that petitioner cannot move to compel discovery for documents that he has not sought through discovery petitioner by his date letter made known his request for those four idrs and we see no benefit to making petitioner ask again for some- thing respondent has made clear he will not produce except upon order of the court with respect to the idrs peti- tioner did not identify in that letter we likewise see no ben- efit in making petitioner take any further steps to make his request for those idrs clear to respondent vi conclusion cognizant of the importance of the confidentiality concerns and disclosure restrictions embodied in sec_6103 we will in our order granting the motion require that all documents produced by respondent be subject_to the protective_order governing pretrial discovery in this case an appropriate order will be issued f
